Citation Nr: 1705789	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a neck disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral shoulder disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disability.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and bipolar disorder.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for an acquired psychiatric disability to include PTSD and bipolar disorder.

9.  Entitlement to service connection for a liver disability to include cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's brother


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1982 and from December 1990 to September 1991. 

This matter is on appeal from November 1996, January 2002, July 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 

Regarding the issue of service connection for an acquired psychiatric disability, the Board notes that in an unappealed June 1994 rating decision, the RO denied the Veteran's claim for service connection for psychosis.  In March 2001, the Veteran filed a claim for service connection for bipolar disorder which was denied in a January 2002 unappealed rating decision.

However, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

As a result, in conjunction with Clemons and as addressed below, the claim has been characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.

In November 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The issues of entitlement to service connection for a neck, bilateral shoulder, bilateral knee, acquired psychiatric disorder to include PTSD and bipolar disorder and a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 1994 rating decision, the RO denied service connection for a neck disability. 

2.  Evidence received since the January 1994 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disability.

4.  In an unappealed November 1996 rating decision, the RO denied service connection for a bilateral shoulder disability and PTSD.

3.  In an unappealed January 2002 rating decision, the RO denied service connection for a bilateral knee disability. 

4.  Evidence received since the November 1996 and January 2002 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral shoulder disability, a bilateral knee disability and an acquired psychiatric disorder to include PTSD and bipolar disorder disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 1994 denial, and the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received since the November 1996 denial, and the claim of entitlement to service connection for a bilateral shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received since the January 2002 denial, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received since the November 1996 denial, and the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

A. Neck Disability

The Veteran filed a claim for service connection for a neck disability which was denied in a January 1994 rating decision on the basis that there was no evidence that the Veteran's neck disability was either incurred in or aggravated by his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the January 1994 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a neck disability in January 1996. 

Here, the last final denial of the claim is the RO's January 1994 rating decision which denied service connection for a neck disability on the basis that the Veteran's neck disability was not incurred in or aggravated by his service.

Evidence received since the January 1994 rating decision includes a March 2001 VA treatment report which noted that the Veteran had experienced neck and shoulder pain and weakness since falling out of a truck while serving in the Persian Gulf.
	
The Board finds that the above-described evidence provides a basis for reopening the claim for a neck disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the January 1994 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current neck disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the January 1994 rating decision would be evidence linking a current neck disability to service. 

The prior denial of service connection in the January 1994 rating decision was based on a finding that the Veteran's neck disability was neither incurred in nor aggravated by his service.  The March 2001 VA treatment record suggests that the Veteran experienced neck pain and weakness since an in-service incident when he fell out of a truck.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a neck disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  Shoulder Disability

In a November 1996 rating decision, the RO denied service connection for a bilateral shoulder disability on the basis that the Veteran's shoulder disability was not incurred in or aggravated by his service.  The Veteran filed an NOD in July 1997.

In a January 2002 rating decision, the RO denied the claim for service connection for a bilateral shoulder disability on the basis that no new and material evidence had been received to reopen the claim.  In June 2002 the Veteran filed a timely NOD.  While an SOC was issued in September 2002, the Veteran did not perfect his appeal.  

Because the Veteran expressed disagreement with the November 1996 rating decision, that claim remained pending until issuance of the September 2002 SOC.  However, as the Veteran did not submit a VA Form 9 or equivalent in response, the November 1996 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a bilateral shoulder disability in July 2008.

In a July 2009 rating decision, the RO failed to reopen the Veteran's claim for a bilateral shoulder disability as new and material evidence had not been submitted.  The Veteran submitted an NOD in November 2009.   

Here, the last final denial of the claim is the RO's November 1996 rating decision which denied service connection for a bilateral shoulder disability was not incurred in or aggravated by service..

Evidence received since that rating decision includes the Veteran's November 2016 Board testimony where he testified that his current bilateral shoulder disability resulted from his in-service fall out of a truck where he injured his neck and his shoulders.

The Board finds that the above-described evidence provides a basis for reopening the claim for a bilateral shoulder disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the November 1996 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current bilateral shoulder disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the November 1996 rating decision would be evidence linking a current bilateral shoulder disability to service. 

The prior denial of service connection in the November 1996 rating decision was based on a finding that there was no evidence that showed that the Veteran's bilateral shoulder disability was incurred in or aggravated by his service.  The subsequent testimony suggests that the Veteran experienced bilateral shoulder pain as a result of his in-service fall.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a bilateral shoulder disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

C.  Bilateral Knees

In a January 2002 rating decision, the RO denied the claim for service connection for a bilateral knee disability on the basis that the Veteran's bilateral knee disability was not incurred in or aggravated by his service.  In June 2002 the Veteran filed a timely NOD.  While an SOC was issued in September 2002, the Veteran did not perfect his appeal.  

As the Veteran did not appeal the January 2002 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a bilateral knee disability in July 2008.

In a July 2009 rating decision, the RO failed to reopen the Veteran's claim for a bilateral knee disability as new and material evidence had not been submitted.  The Veteran submitted an NOD in November 2009.   

Here, the last final denial of the claim is the RO's January 2002 rating decision which denied service connection for a bilateral knee disability on the basis that the Veteran's bilateral knee disability was not incurred in or aggravated by his service.

Evidence received since the January 2002 rating decision includes the Veteran's November 2016 Board testimony where he testified that when he underwent recent x-rays for his knees, he was diagnosed with fibromyalgia.

The Board finds that the above-described evidence provides a basis for reopening the claim for a bilateral knee disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the January 2002 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current bilateral knee disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the January 2002 rating decision would be evidence linking a current bilateral knee disability to service. 

The prior denial of service connection in the January 2002 rating decision was based on a finding that there was no evidence that showed that the Veteran's bilateral knee disability was incurred in or aggravated by his service.  The subsequent testimony suggests that the Veteran's bilateral knee disability has been attributed to a diagnosis of fibromyalgia.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a bilateral knee disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

D. Acquired Psychiatric Disorder to Include PTSD

In a November 1996 rating decision, the RO denied service connection for PTSD on the basis that there was no current diagnosis of PTSD shown to be related to service.  The Veteran filed an NOD in July 1997.

In the January 2002 rating decision, the RO denied the claims for service connection for PTSD on the basis that no new and material evidence had been received to reopen the claim.  In June 2002 the Veteran filed a timely NOD.  While an SOC was issued in September 2002, the Veteran did not perfect his appeal.  

Because the Veteran expressed disagreement with the November 1996 rating decision, that claim remained pending until issuance of the September 2002 SOC.  However, as the Veteran did not submit a VA Form 9 or equivalent in response, the November 1996 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for an acquired psychiatric disability to include PTSD in March 2004.

In an August 2004 rating decision, the RO failed to reopen the Veteran's claim for an acquired psychiatric disability as new and material evidence had not been submitted.  The Veteran submitted an NOD in February 2005.   

In a July 2009 rating decision, the RO again failed to reopen the Veteran's claim for an acquired psychiatric disability as new and material evidence had not been submitted.  The Veteran submitted an NOD in November 2009.   

Here, the last final denial of the claim is the RO's November 1996 rating decision which denied service connection for PTSD.  Evidence received since the November 1996 rating decision includes a March 2008 VA treatment report which noted that the Veteran had a positive screen for PTSD.
	
The prior denial of service connection for an acquired psychiatric disorder to include PTSD was based on a lack of evidence of a current PTSD disability shown to be related to service.  The March 2008 VA treatment report provided evidence of a current acquired psychiatric disorder to include PTSD as a positive PTSD screen was provided.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder to include PTSD and bipolar disorderhave been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD and bipolar disorder is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's claim for an acquired psychiatric disorder to include PTSD and bipolar disorder, the Board notes that at his November 2016 hearing, the Veteran testified that he received disability compensation from the Social Security Administration (SSA) due his mental disabilities.

However, the Board notes that the record does not contain any correspondences from SSA indicating that the Veteran was in receipt of Social Security benefits and no medical records from the SSA are currently associated with the claims folder.

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that since SSA records may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek any such records and associate then with the claims file.

Regarding the Veteran's claims for service connection for a neck disability, a bilateral shoulder disability and a bilateral knee disability, the Board notes that a September 1993 VA examination noted pain in his right knee and cervical myalgia.  On VA examination in June 1996, the Veteran was also diagnosed with fibromyositis of the cervical spine and left shoulder.  However, neither of these VA examinations provided etiology opinions regarding these disabilities.

A March 2001 VA treatment record also noted arthralgia of the neck, shoulders and knees.  Notably, by definition, arthralgia is a general term for pain in a joint.  Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  However, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).

However, the Board also notes that the Veteran testified at his November 2016 hearing that he had a diagnosis of fibromyalgia.   

As the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date).

As a result, the Board finds that a new VA examination is necessary to address the possible presence and etiologies of the Veteran's claimed neck, bilateral shoulder and bilateral knee disabilities and to determine if these disabilities are attributable to a confirmed diagnosis of fibromyalgia.

In view of the foregoing, the Veteran should be afforded a VA examination to determine whether any currently diagnosed chronic pain disability is etiologically related to the Veteran's active duty service; and to determine whether the Veteran has an undiagnosed illness or medically unexplained chronic multi-symptoms illness (to include fibromyalgia) due to his service in Southwest Asia.

Regarding the Veteran's claim for a liver disability to include cirrhosis of the liver, the Board notes that the Veteran underwent a VA examination in August 2011.  The examiner noted that he was unfortunately unable to provide the opinion requested as the etiology of the Veteran's cirrhosis of the liver disability was complex.  The examiner indicated that it was more likely than not that the Veteran's hepatitis C, which he acquired in the military, predisposed him to the damaging effects of ethanol or alcohol use and it was impossible to say whether the Veteran's development of cirrhosis was due to hepatitis C, the infection he acquired during his acute hepatitis in the military, or if it was due to ethanol use as these did not occur in isolation.  

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed neck, bilateral shoulder and bilateral knee disabilities.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has current neck, bilateral shoulder and bilateral knee disabilities and if so, if they are at least as likely as not related to, or had their onset during service.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness, to include fibromyalgia resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a VA examination to determine the etiology of the claimed liver disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current liver disability that is related to, or had its onset during service.  

The examiner should note the August 2011 of the VA examiner who could not provide an opinion without resorting to mere speculation while also noting that while the Veteran is not service-connected for hepatitis, he had an acute in-service episode of hepatitis.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


